456 F.2d 687
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Wiley BROWN, Defendant-Appellant.
No. 71-2973.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Wesley G. Hohlbein, Seattle, Wash., for defendant-appellant.
Stan Pitkin, U. S. Atty., Thomas B. Russell, Susan L. Barnes, Asst. U. S. Attys., Seattle, Wash., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
After conviction and sentence in this firearms case, United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971) was decided.  With that decision "interstate commerce" takes on a new importance in gun cases.


2
The case is remanded to the district court to vacate the judgment and reconsider the case in the light of Bass.